[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR SUMMARY JUDGMENT
Although the defendants, City of East Hartford and East Hartford Police Department, have moved for Summary Judgment, the court believes that a Motion to Strike would be more appropriate. The court will, therefore, treat their motion as a Motion to Strike.
The court believes the complaint should be stricken for two reasons:
1. "A plaintiff bringing suit under General Statutes7-465 must first allege in a separate count and prove the employee's duty to the individual injured and the breach thereof." Wu v. Fairfield, 204 Conn. 435, 438. CT Page 3527
2. The plaintiff has failed to allege a cause of action, in that he has failed to allege any facts which would indicate that the defendants lacked probable cause for his arrest.
Accordingly, the complaint is stricken.
Allen, J.